UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
DONALD NEEDHAM, Case No. 1:19-cv-368
Plaintiff,
Barrett, J.
VS. Litkovitz, M.J.
RICHARD K. JONES, REPORT AND
Sheriff of Butler County, et al., RECOMMENDATION
Defendants.

Plaintiff, a resident of Mason, Ohio, brings this pro se civil-rights action alleging a
violation of his constitutional rights. (Doc. 1-1).

On April 23, 2019, prior to filing the instant action, plaintiff filed a similar complaint in
Needham vy. Butler Cty. Jail, et al., No. 1:19-cv-294 (Barrett, J.; Bowman, M.J.) (S.D. Ohio).
Both complaints stem from the same incidents at the Butler County Jail, where plaintiff was
allegedly denied treatment for medical and mental-health conditions and subjected to excessive
force and inadequate policies. The earlier-filed action remains pending.

The instant complaint should be dismissed because it is duplicative of the prior complaint.
The Supreme Court has recognized that “considerations of ‘[w]ise judicial administration, giving
regard to conservation of judicial resources and comprehensive disposition of litigation,” have
given rise to the general principle that duplicative litigation in the federal court system is to be
avoided. Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)
(quoting Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180, 183 (1952)). The District
Court, therefore, has the inherent power to dismiss an action when it is duplicative of another
action pending in the federal court. See, e.g., Baldwin v. Marshall & Ilsley Fin. Corp., No.
1:11cv804, 2011 WL 7499434, at *4 (S.D. Ohio Nov. 23, 2011) (Litkovitz, M.J.) (and numerous

cases cited therein), adopted, 2012 WL 869289 (S.D. Ohio Mar. 14, 2012) (Weber, J.). Such
power should be exercised in this case. Cf id.; see also Ball v. Obama, 1:13cv204, 2013 WL
2153967, at *2, *5 (S.D. Ohio May 16, 2013) (Barrett, J.; Litkovitz, M.J.) (dismissing duplicative
complaint at screening stage); Catchings v. Fry, No. 12-2305-JDT-TMP, 2013 WL 3433145, at
*3 (W.D. Tenn. July 8, 2013) (holding that complaint containing allegations that “were fully
addressed in. . . prior orders of dismissal” was duplicative and thus subject to dismissal at
screening stage as frivolous and lacking “an arguable basis in law or in fact”).

Accordingly, in sum, the instant complaint should be dismissed with prejudice on the
ground that plaintiff's allegations are duplicative of claims raised in Case No. 1:19-cv-294. See
28 U.S.C. 28 U.S.C. § 1915(e)(2)(B).

IT IS THEREFORE RECOMMENDED THAT:

1. The complaint be DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).

2. The Court certify pursuant to 28 U.S.C. § 1915(a)G3) that for the foregoing reasons an
appeal of any Order adopting this Report and Recommendation would not be taken in good faith,
and therefore, deny plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).

Date: A Lhuin Ao stewie

Karen L. Litkovitz
United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

DONALD NEEDHAM, Case No. 1:19-cv-368

Plaintiff,

Barrett, J.

VS. Litkovitz, M.J.
RICHARD K. JONES,
Sheriff of Butler County, et a/.,

Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after
being served with a copy thereof. That period may be extended further by the Court on timely
motion by either side for an extension of time. All objections shall specify the portion(s) of the
R&R objected to, and shall be accompanied by a memorandum of law in support of the
objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after
being served with a copy of those objections. Failure to make objections in accordance with this
procedure may forfeit rights on appeal. See 71 homas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).
